Citation Nr: 1455310	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1, 1987, to September 24, 1990.  He also served in the Army National Guard from November 1980 to October 1987 and September 1990 to October 2001.

This appeal before the Board of Veterans' Appeals (Board) arises from rating actions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

Procedurally, in accordance with 38 U.S.C.A. § 7105(c) (West 2014), the Veteran did not file a timely notice of disagreement (NOD), when he submitted the March 2011 statement.  However, the RO inadvertently accepted the March 2011 statement as a timely NOD to the April 2009 rating decision, denying service connection for sleep apnea, and then furnished the Veteran a statement of the case (SOC) in July 2012.  The Veteran filed a substantive appeal (VA Form 9) in September 2012; and the RO furnished the Veteran a supplemental statement of the case (SSOC) in December 2013.

While the Veteran submitted a March 2011 statement in which he termed a NOD; and, while the RO furnished the Veteran a July 2012 SOC which addressed the April 2009 denial of the sleep apnea claim, there is no legal authority upon which VA can accept the March 2011 statement as a timely NOD.  See 38 U.S.C.A. § 7105(c) (West 2014).  As a remedy, the Board is required to place this matter in its proper procedural posture and will accept the Veteran's March 2011 statement as a petition to reopen the sleep apnea claim.  Accordingly, the issue on appeal is construed (and rephrased on the cover page) as whether new and material evidence has been received to reopen the claim of service connection for sleep apnea.  The July 2012 SOC is accepted as the RO adjudication of the issue on appeal.  The September 2012 substantive appeal is accepted as a valid and timely NOD.  The December 2013 SSOC is accepted as a SOC of the issue on appeal.  Finally, pursuant to the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Board waives the filing of a substantive appeal.  See 38 C.F.R. §§ 20.2, 20.102 (2014).

The Veteran testified at a video conference hearing before the undersigned VLJ in April 2014.  A transcript of that hearing is associated with the Veteran's paperless claims file.  The record of proceedings was held open for 60 days to afford the Veteran an opportunity to submit additional evidence.  Subsequent to the Board hearing, the Veteran submitted additional evidence along with the waivers of RO consideration.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS does not contain any documents and Virtual VA contains the Board hearing transcript and other duplicative documents.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The April 2009 rating decision, denying service connection for sleep apnea, is a final decision.

2.  The evidence submitted since the April 2009 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for sleep apnea.




CONCLUSIONS OF LAW

1.  The April 2009 rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§  20.200, 20.201, 20.302 (2014).

2.  Subsequent to the final April 2009 RO rating decision, new and material evidence has been presented to reopen the claim for service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.204, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in an application to reopen a claim for service connection, in addition to notifying a claimant of the evidence and information that is necessary to reopen the claim, VA must also notify the claimant of what evidence and information is necessary to establish entitlement to the underlying claim for service connection sought by the claimant.  As the Board's decision to reopen the Veteran's previously denied claim is completely favorable to him, no further action is required to comply with the VCAA.

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned VLJ noted that the issue was of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.  The Veteran and his representative affirmed the issue under consideration as noted by the VLJ.  In addition, the VLJ explained the RO's reason for denying the Veteran's claim for service connection for sleep apnea.  The Veteran's representative and the VLJ asked questions to draw out the newly submitted evidence in support of the Veteran's request to reopen the previously denied claim.  Moreover, the Veteran's representative moved to have the record open for an additional 60 days to give the Veteran the opportunity to supplement the record.  The VLJ granted the motion.  The VLJ also informed the Veteran that while the record is kept open, the Veteran may supplement the record with written testimonies of friends and family members who witnessed the Veteran suffering from his sleep apnea symptoms.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

The VA's duties to notify and assist have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

New and Material Evidence

In an April 2009 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for sleep apnea.  This determination was predicated on the finding that the record evidence did not establish a link between the diagnosis of sleep apnea and the Veteran's active duty service.  In May 2009, the RO sent the Veteran a copy of the April 2009 rating decision, along with written notice of his appellate rights, to his latest address of record.

In March 2011, the Veteran submitted a statement in which he expressed disagreement with the denial of the sleep apnea claim and indicated his intent to appeal that adverse determination.  In March 2011 and January 2012, the Veteran submitted private and VA medical records the period from February 2009 to August 2011.  Specific to this time frame, these medical records included VA medical records pertaining to outpatient treatment at the Durham VA Medical Center dated from September 2009 to August 2011.  Thus, given that the appeal period for the April 2009 rating decision did not expire until May 2010, VA is deemed to have constructive knowledge of the subsequently submitted VA medical records, which are dated during the relevant appeal period, and as such are deemed to have been in the record on or before May 2010.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Pursuant to 38 C.F.R. § 3.156(b), VA is required to consider whether such VA medical records constitute new and material evidence, for purposes of determining if the April 2009 rating decision constitutes a final adjudication of the claim of service connection for sleep apnea.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Here, the subsequently submitted VA medical records, which date between September 2009 and May 2010 (and were not already of record), indicate post-service treatment showing a summary of therapy data for sleep apnea with use a CPAP machine.  Because the medical evidence on file at the time of the April 2009 rating decision already established that the Veteran had a diagnosis of sleep apnea, this evidence is not new.  Also, because this evidence does not indicate a link between the diagnosis of sleep apnea and service, it is not material.  The remainder of the subsequently submitted medical evidence either consisted of documents already on file at the time of April 2009 decision, or fell outside of the relevant appeal period, and thus do not fall within the purview of section 3.156(b). Accordingly, since the evidence submitted during the relevant appeal period does not constitute new and material evidence, the April 2009 rating decision became final in May 2010, the expiration of the 1-year appeal period, and VA cannot accept the March 2011 statement as timely filed NOD.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b)(2014); see also Bond v. Shinseki, supra.

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for sleep apnea in an April 2009 rating decision, and because the Veteran did not file a timely NOD, the doctrine of finality, as enunciated in 38 U.S.C.A. § 7105(c), applies in this case.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA adjudicators must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final disallowance is new and material.  If it is determined that a claimant has produced both new and material evidence, then the adjudicator must reopen the claim and evaluate the merits of that claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of the claim has been fulfilled.  38 U.S.C.A. § 5108; see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

Under the laws administered by VA, service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The evidence on file at the time of the April 2009 rating decision consists of the service treatment records showing no complaints or symptoms of sleep apnea; private treatment records from Parkway Sleep Center (in 2008) showing a diagnosis of obstructive sleep apnea, and from Blue Ridge Family Practice (in 2009) indicating the Veteran's report of being tired all the time, snoring, and falling asleep at stop lights; and VA treatment records (in 2008 and 2009) from VAMC Durham, North Carolina noting the Veteran's continued use of CPAP machine for sleep apnea.  The RO found that while this evidence established a current diagnosis of sleep apnea, it did not establish that the Veteran's sleep apnea was related to military service.

The pertinent evidence received subsequent to the April 2009 rating decision included VA treatment records dated between September 2009 and August 2011 showing the Veteran's treatment for sleep apnea with use a CPAP machine; the Veteran's March 2011 statements describing his in-service symptoms of excessive daytime drowsiness and interrupted sleep at night; the May 2014 lay statements from the Veteran's military buddies attesting to their observation of the Veteran's frequent episodes of falling asleep during work hours in 1988 to 1990 while on active duty; and the Veteran's testimony in April 2014, which further elaborated on his March 2011 statement relating what he believes to have been symptoms of sleep apnea during service in 1987 and 1988.  This evidence was not previously of record and describes the Veteran's accounts of an in-service incurrence of symptoms consistent with sleep apnea.  Also, this evidence provides the lay accounts of others who purport to have witnessed the Veteran displaying the effects of symptoms consistent with sleep apnea during the time he was in active service.  Therefore, presuming its credibility, this evidence is new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the Veteran's claim of entitlement to service connection for sleep apnea.


ORDER

New and material evidence has been submitted and the request to reopen the claim for service connection for sleep apnea syndrome is reopened.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the reasons noted below, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed disability for sleep apnea.

The Veteran alleges that the frequent daytime drowsiness he experienced while serving in active duty was an initial symptom of his sleep apnea which went undiagnosed while he was in service.  His service buddies attest to observing his frequent bouts of falling asleep while on duty and having difficulty staying awake both in an office setting and out in training exercises.  

Furthermore, in March 2014 the Veteran provided a medical information release authorization for Nash Hospitals, Inc., for medical records from 1986 to 1989 and requested the records be sent to him.  However, to date, no medical records from Nash Hospitals, Inc., have been associated with the paper or paperless claim files.

Finally, VA has treated the Veteran for sleep apnea since 2008.  However, the Veteran has not been afforded a VA examination, which takes into consideration his accounts of his in-service symptoms and those observed by his service buddies, to assess the etiology of his disability.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to obtain any medical records from Nash Hospitals, Inc., in his possession.  If the Veteran does not have any records, the AOJ should secure any necessary authorization from the Veteran for Nash Hospitals, Inc., or any other medical providers identified by the Veteran to request and obtain any outstanding records.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  After the above is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his sleep apnea.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.

Based on a review of the entire record of evidence, the examiner is asked to address the following question: is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during his active duty service, based on the statements from the Veteran and his service comrades that the Veteran showed symptoms of excessive daytime drowsiness, episodes of falling asleep during work hours, and interrupted sleep at night?  (Note: The Veteran's accounts of the symptoms he experienced during service are corroborated by the statements submitted by his service comrades, and thus are conceded).

The reasons and bases for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical analysis in the study of this case.

3.  After completing the above action, the AOJ should re-adjudicate the issue of entitlement to service connection for sleep apnea based on the entirety of the evidence.  If the benefits sough remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


